PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/323,505
Filing Date: 3 Jan 2017
Appellant(s): Kedalagudde et al.



__________________
Michael Marcin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/29/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/24/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The issues under appeal are the following: (A) objection to the Specification for failing to provide antecedent basis for the claims; (B) Section 112(a) rejections of claims 1, 7, 28 and 34 for failing to comply with the written description requirement; (C) Section 112(a) rejections of claims 1, 7, 28 and 34 for failing to comply with the enablement requirement; and (D) Section 103 rejections of claims 1-12 and 28-35.  It is respectfully submitted that Appellant’s arguments are not persuasive, and, thus, the Board is respectfully solicited to sustain the rejections.
(A) Objection to the Specification
The Specification is objected to for failing to provide the required antecedent basis for the recitation “wherein the NFV orchestrator validates a sender authorization for the performance measurements”.  
In the relevant portions identified both by the examiner and the Appellant (paragraphs 17-19 of the PGPub), a first embodiment was disclosed where a "request" is sent to the NVF orchestrator "to instantiate a new MME VNF", where such request is sent when certain “MME processor usage or S1-MME data volume” measurements exceed “one or more thresholds”.  The NVF orchestrator can then validate this “request” by, for example, “checking sender authorization”.  The Specification also discloses an "alternative embodiment" where "mixed network MN 110 may forward the measurements to NFVO 134 [i.e., the NVF orchestrator] and let NFVO 134 make the decision on when a new MME VNF should 
The first embodiment would appear to present the closest correspondence with the claimed subject matter.  There, a “validat[ion]” process that checks the “sender authorization” associated with an instantiation “request” would appear to provide the closest disclosure support.  However, in that “validat[ion]” process, it is the instantiation “request”, or more specifically the “sender authorization” for such request, that is validated, not any “performance measurements”.  This “sender authorization” is not “for the performance measurements”, as required by the limitation, since there does not appear to be any disclosed relationship between “sender authorization” and “performance measurements”.  
As for the “alternative embodiment”, the disclosed features do not include a validation step applied to “sender authorization” connected to “performance measurements”, much less a validation step performed at the NFV orchestrator.  Instead, all that is disclosed is that certain “measurements” are forwarded to a NFV orchestrator, which would then make instantiation decisions.  (paragraph 17 of PGPub).  This embodiment is not sufficient to provide the required support.
There is also no rationale or justification, and none was articulated by Appellant, for a PHOSITA to understand the disclosure as teaching the mixture or incorporation of certain features of the first embodiment with those of the “alternative” one, or vice versa.  In particular, there is no apparent reason why a PHOSITA would understand, in view of the disclosure, to also apply the validation step disclosed in the first embodiment, to the “measurements” forwarded to the NFV orchestrator in the “alternative” embodiment.  If there were, then Appellant’s case would be stronger.  Specifically, the “measurements” disclosed in the “alternative” embodiment (corresponding potentially to the recited “performance measurements”) are themselves the input data received and processed by the NFV orchestrator to determine ultimately whether to instantiate a new MME VNF.  This would indicate a much lower need to validate the “measurements” data’s authenticity because these “measurements” 
These embodiments and the Specification, considered in their entirety, compel the conclusion that the Specification does not provide the required antecedent basis for the claimed subject matter at issue.
Appellant argues that the Specification discloses that “the request and the sender authorization are directly related to the recited ‘performance measurements’ “ and that this would adequately support the limitation.  The examiner would respectfully disagree.  First, contrary to Appellant’s assertions, in the Specification excerpts reviewed by Appellant, there is no disclosure that the “sender authorization” or the instantiation “request” is “directly related” to the recited “performance measurements.  The “sender authorization” is associated only with the instantiation “request”, not any “performance measurements”. (paragraph 19 or PGPub)  The instantiation “request” itself is disclosed as being sent in response to certain “measurements” reaching threshold levels, and thus would be one step removed from the recited “performance measurements”. (paragraph 17)  The subsequent validation of that “request” (paragraph 19) would mean that that validation process is two steps removed from any “performance measurements”.  The connection between the validation procedure and the performance measurements is tenuous.  There is no “direct[] relation[ship]” between the 
Appellant’s contention that the instantiation “request” is “directly related to” the “performance measurements” and that this adequately supports the limitation in question, deserves further scrutiny.  Given the fact that the closest disclosure merely teaches the validation of such instantiation “request”, and Appellant is apparently offering this instantiation “request” teaching to support the claimed  “performance measurements”, it follows that the disclosed “request” either may stand in as an example of, or is commensurate with, the recited “performance measurements”.  Therefore, any prior art teachings that closely track the functionalities of these instantiation “requests” would be applicable to reject the “performance measurements”.  This conclusion, necessary in view of the record, would be at odds with Appellant’s own arguments elsewhere in the Appeal Brief, directed to the Section 103 obviousness rejections.
For that rejection, teachings taught by the combination of Bruun in view of Jerbi were applied to reject the independent claims.  In particular, Bruun teaches a “scale-out request” that is sent to a NFV orchestrator when the sender finds that certain performance thresholds have been met.  This “scale-out request” was applied to reject the recited “performance measurements”.  Appellant now challenges the application of the “scale-out request” teachings to reject the “performance measurements” claim features for the reason that, in Bruun, in connection with the transmission of the “scale-out request”, the determination of performance measurement threshold levels takes place at the “scale-out request” sender.  Instead, Appellant insists that these measurement levels are to be determined at the receiver. (Appeal Brief, page 8)
It should be noted that Bruun’s “scale-out request” is an instantiation request, just like the instantiation “request” disclosed by Appellant’s disclosure.  And just like Appellant’s own instantiation “request”, for the transmission of Bruun’s “scale-out request”, the determination of performance 
Please recall that one of the results of Appellant’s reference to its own instantiation “request” to demonstrate disclosure support, is that prior art teachings tracking and consistent with these instantiation “requests” would be applicable to reject the “performance measurements” claim features.  Bruun’s “scale-out request” is such a prior art teaching.  It stands to reason then that the application of “scale-out request” teachings to reject the “performance measurements” features would not be controversial.  Instead, Appellant faults the application of Bruun’s “scale-out requests” teachings to reject the “performance measurement” claim features for the specific reason that the measurements for determining whether to send out the “scale-out requests” are performed at the sender, instead of at the receiving NFV orchestrator.  In other words, Appellant faults the “scale-out request” teachings for possessing the defining features of Appellant’s own instantiation “requests” (e.g., performing measurements at the sender), which Appellant had cited to show disclosure support and which itself is an exemplary embodiment of “performance measurement”.  Appellant’s postures on the disclosure sufficiency issues and on the obviousness rejections, respectively, are mutually contradictory. This internal inconsistency seriously detracts from the merit and validity of the entirety of Appellant’s arguments.
For the reasons above, the Board is respectfully urged to sustain the objection to the Specification.
(B) Section 112(a) rejections of claims 1, 7, 28 and 34 for failing to comply with the written description requirement

The first embodiment would appear to present the closest correspondence with the claimed subject matter.  There, a “validat[ion]” process that checks the “sender authorization” associated with an instantiation “request” would appear to provide the closest disclosure support.  However, in that “validat[ion]” process, it is the instantiation “request”, or more specifically the “sender authorization” for such request, that is validated, not any “performance measurements”.  This “sender authorization” is not “for the performance measurements”, as required by the limitation, since there does not appear to be any disclosed relationship between “sender authorization” and “performance measurements”.  
As for the “alternative embodiment”, the disclosed features do not include a validation step applied to “sender authorization” connected to “performance measurements”, much less a validation step performed at the NFV orchestrator.  Instead, all that is disclosed is that certain “measurements” are forwarded to a NFV orchestrator, which would then make instantiation decisions.  (paragraph 17 of PGPub).  This embodiment is not sufficient to provide the required support.

These embodiments and the Specification, considered in their entirety, compel the conclusion that the Specification does not provide the required disclosure support to convey possession of the subject matter at issue.
Appellant argues that the Specification discloses that “the request and the sender authorization are directly related to the recited ‘performance measurements’ “ and that this would adequately support the limitation.  The examiner would respectfully disagree.  First, contrary to Appellant’s assertions, in the Specification excerpts reviewed by Appellant, there is no disclosure that the “sender authorization” or the instantiation “request” is “directly related” to the recited “performance measurements.  The “sender authorization” is associated only with the instantiation “request”, not any “performance measurements”. (paragraph 19 or PGPub)  The instantiation “request” itself is disclosed as being sent in response to certain “measurements” reaching threshold levels, and thus would be one step removed from the recited “performance measurements”. (paragraph 17)  The subsequent validation of that “request” (paragraph 19) would mean that that validation process is two steps removed from any “performance measurements”.  The connection between the validation procedure and the performance measurements is tenuous.  There is no “direct[] relation[ship]” between the validation and the measurements to demonstrate disclosure support to demonstrate possession of the claimed subject matter.     
For the same reasons detailed above, Appellant’s postures on the disclosure sufficiency issues and on the obviousness rejections, respectively, are mutually contradictory.  This internal inconsistency seriously detracts from the merit and validity of the entirety of Appellant’s arguments.

(C) Section 112(a) rejections of claims 1, 7, 28 and 34 for failing to comply with the enablement requirement
The independent claims are rejected for being non-enabled with respect to the limitation “wherein the NFV orchestrator validates a sender authorization for the performance measurements”.  In the relevant portions identified both by the examiner and the Appellant (paragraphs 17-19 of the PGPub), a first embodiment was disclosed where a "request" is sent to the NVF orchestrator "to instantiate a new MME VNF", where such request is sent when certain “MME processor usage or S1-MME data volume” measurements exceed “one or more thresholds”.  The NVF orchestrator can then validate this “request” by, for example, “checking sender authorization”.  The Specification also discloses an "alternative embodiment" where "mixed network MN 110 may forward the measurements to NFVO 134 [i.e., the NVF orchestrator] and let NFVO 134 make the decision on when a new MME VNF should be instantiated".  These portions do not provide the disclosure support necessary to enable the subject matter of the limitation at issue.
The first embodiment would appear to present the closest correspondence with the claimed subject matter.  There, a “validat[ion]” process that checks the “sender authorization” associated with an instantiation “request” would appear to provide the closest disclosure support.  However, in that “validat[ion]” process, it is the instantiation “request”, or more specifically the “sender authorization” for such request, that is validated, not any “performance measurements”.  This “sender authorization” is not “for the performance measurements”, as required by the limitation, since there does not appear to be any disclosed relationship between “sender authorization” and “performance measurements”.  
As for the “alternative embodiment”, the disclosed features do not include a validation step applied to “sender authorization” connected to “performance measurements”, much less a validation step performed at the NFV orchestrator.  Instead, all that is disclosed is that certain “measurements” are 
On the same grounds as discussed above, there is also no rationale or justification, and none was articulated by Appellant, for a PHOSITA to understand the disclosure as teaching the mixture or incorporation of certain features of the first embodiment with those of the “alternative” one, or vice versa, to achieve a supportive teaching that would convey possession of the subject matter of the limitation in question.
These embodiments and the Specification, considered in their entirety, compel the conclusion that the Specification does not provide the required disclosure support to enable the limitation at issue.
Appellant argues that the Specification discloses that “the request and the sender authorization are directly related to the recited ‘performance measurements’ “ and that this would adequately support the limitation.  The examiner would respectfully disagree.  First, contrary to Appellant’s assertions, in the Specification excerpts reviewed by Appellant, there is no disclosure that the “sender authorization” or the instantiation “request” is “directly related” to the recited “performance measurements.  The “sender authorization” is associated only with the instantiation “request”, not any “performance measurements”. (paragraph 19 or PGPub)  The instantiation “request” itself is disclosed as being sent in response to certain “measurements” reaching threshold levels, and thus would be one step removed from the recited “performance measurements”. (paragraph 17)  The subsequent validation of that “request” (paragraph 19) would mean that that validation process is two steps removed from any “performance measurements”.  The connection between the validation procedure and the performance measurements is tenuous.  There is no “direct[] relation[ship]” between the validation and the measurements to demonstrate disclosure support to enable the limitation at issue.     

The Specification does not teach to one of ordinary skill in the art how to make and use the full scope of the claimed invention without "undue experimentation." MPEP 2161.01(111). In considering the "Wands" factors, it is determined that based on (i) the broadness of the claim language; (ii) the nature of the invention; (iii) the state of the prior art; (iv) the level of one of ordinary skill; (v) the amount of direction provided by the inventor, which is minimal with regard to the limitation at issue; (vi) the non-existence of working examples; and (vii) the considerable quantity of experimentation needed to make or use the invention based on the content of the disclosure, the Specification does not enable one of ordinary skill in the art to practice the subject matter of the limitation in question. With respect to factor (i), it is noted that the claim language is broadly recited, especially regarding how the NFV orchestrator “determine[s]” when a performance threshold has been exceeded.  In particular, there is no prohibition against such “determin[ing]” step being embodied by the NFV orchestrator receiving an indicator that a sender of an instantiation request signal has determined that certain performance thresholds have been exceeded, as discussed further below.   With regard to factors (ii) to (vii), it is relevant that in the technical field of digital data processing for communications infrastructures, to which the claimed invention belongs, a PHOSITA informed of the current state of the art as well as of the Appellant’s disclosure, would not be enabled to practice the invention with respect to the limitation at issue.  This is due to the observation, noted above, that the PHOSITA, in view of the Specification, would not be enabled to apply validation procedures disclosed in one embodiment to “measurements” data disclosed in another, “alternative” embodiment.  This hypothetical, combined teaching plausibly could have provided the requisite enabling disclosure but there is no supporting case for it, in view of the Specification.


(D) Section 103 rejections of claims 1-12 and 28-35
Claims 1, 7, 28 and 34
Appellant takes issue with the application of the cited combination of Bruun in view of Jerbi to reject the independent claims.  Appellant argues that Bruun’s “scale-out request” teachings 
fail[] to disclose the NFV orchestrator receiving measurements “to allow the NFV orchestrator to determine if at least one of the performance measurements exceeds at least one predetermined threshold,” as recited. In Bruun, the VNF manager performs all such performance determinations and then requests a scale-out, while the NFV orchestrator validates the request and determines whether the requested scale-out should be implemented. This disclosed functionality for the NFV orchestrator is not equivalent to performing a performance measurement determination.  (Appeal Brief, page 9)


The examiner respectfully disagrees.  Under the “broadest reasonable interpretation” claim construction standard, Bruun’s “scale-out request” is sufficient to teach an embodiment of “performance measurements”.  This is because the plain meaning of the term “performance measurements”, in the context established by the claim, encompasses an information element or signal that would indicate to the receiving NFV orchestrator measured information on certain aspect(s) of system performance.  This is what Bruun’s “scale-out request” does.  This “scale-out request” is sent out to the NFV orchestrator only when a “performance level” has reached a “scale-out threshold”.  Upon reception of this “scale-out request”, the NFV orchestrator would comprehend that a certain performance level has reached or exceeded a threshold, thus obtaining information on the measured level of that particular aspect of performance.  Furthermore, there is no claim language that would compel the term “performance measurements” to include information on the precise level or 
The claim further requires the NFV orchestrator “to determine if at least one of the performance measurements exceeds at least one predetermined threshold”.  This is also accomplished by the forwarding and reception of Bruun’s “scale-out request”.  As noted above, the “scale-out request” is transmitted to the NFV orchestrator only when a performance level has reached a threshold.  Therefore, upon reception of this “scale-out request”, the NFV orchestrator itself would comprehend that a certain performance level is at a point that is higher than a “scale-out threshold”, i.e., “at least one of the performance measurements exceeds at least one predetermined threshold”.  To a PHOSITA, this step of indicating to the NFV orchestrator the meaning of such “scale-out request”, i.e., that a performance level has reached a “scale-out threshold”, would be a BRI embodiment of “allow[ing] the NFV orchestrator to determine if at least one of the performance measurements exceeds at least one predetermined threshold”.
This is at least because the claim language itself contains no limiting restrictions specifying how exactly the NFV orchestrator should “determine if at least one of the performance measurements exceeds at least one predetermined threshold”.  Appellant’s arguments are based on the assumption that the NFV orchestrator is required to receive the raw measurement data, conceivably in the form of numerical percentages, and to itself compare this raw information against certain thresholds to determine whether they have been exceeded.  But there is no language in the claim that would compel this interpretation.  By simply indicating to the NFV orchestrator that the threshold has been exceeded, Bruun’s “scale-out request” teaching is sufficient to teach a BRI embodiment of “allow[ing] the NFV 
Appellant’s arguments here directed to the Section 103 rejections should be further considered in view of its arguments above directed to the disclosure sufficiency issues.  There, Appellant refers to the “request” to instantiate a new MME VNF and the NFV orchestrator validating the sender authorization for such “request” (paragraphs 17-19 of the PGPub), to support the limitation “wherein the NFV orchestrator validates a sender authorization for the performance measurements”.  In those Specification portions, there is no disclosure of a sender authorization “for performance measurements”, but rather, only an embodiment featuring sender authorization for the instantiation “request”, which itself is sent to the NFV orchestrator when certain performance measurements exceed predetermined thresholds at the sender.  Thus, for purposes of claim construction, Appellant’s reliance on this embodiment to address the disclosure insufficiency issues is strong evidence in favor of comprehending the claim term “performance measurements” as encompassing and being embodied by the instantiation “requests”.    
Because the claim construction of the term “performance measurement” is such that it may be embodied by the Specification’s instantiation “request”, it should be noted then that such instantiation request closely parallels Bruun’s “scale-out request”.  Appellant’s instantiation request is sent to the NFV orchestrator when certain usage and data volume performance levels exceed certain thresholds.  Similarly, Bruun’s “scale-out request” is also an instantiation request sent to a NFV orchestrator when certain performance metrics exceed predetermined thresholds.  Given these close similarities between Bruun’s “scale-out request” and Appellant’s instantiation request, and given that such instantiation request may be considered an embodiment of “performance measurement”, the rejection’s application of Bruun’s “scale-out request” to reject the recited “performance measurement” is proper and justified.  

As for the dependent claims, Appellant did not present separate arguments for their obviousness rejections.  Therefore, in view of the reasons discussed above in connection with the independent claims, the Board is respectfully urged to sustain the obviousness rejections for the dependent claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHI TANG P CHENG/Primary Examiner, Art Unit 2463                                                                                                                                                                                                                                                                                                                                                                                                        Conferees:
/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463    
                                                                                                                                                                                                    /PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal